Exhibit 10.58

HYATT HOTELS CORPORATION

Restricted Stock Unit Award

The following sets forth the terms of your Hyatt Hotels Corporation Restricted
Stock Unit (“RSU”) Award.

RSU AWARD:

 

RSUs Grant Identifier:    [Month, Day, Year -1]

VESTING SCHEDULE:

 

Grant Date:    [Month, Day, Year ] Vesting Schedule and Payment Date:   

Subject to acceleration in certain circumstances, the RSUs vest and are paid on
the following dates (each a “Payment Date”):

 

•        25% of the RSUs on first anniversary of Grant Date

 

•        25% of the RSUs on second anniversary of Grant Date

 

•        25% of the RSUs on third anniversary of Grant Date

 

•        25% of the RSUs on fourth anniversary of Grant Date

The Restricted Stock Unit Award that is described and made pursuant to this
Restricted Stock Unit Award (this “Award”) is issued under the Amended and
Restated Hyatt Hotels Corporation Long-Term Incentive Plan (as amended from time
to time, the “Plan”). By electronically acknowledging and accepting this Award
[within 30 days after the date of the electronic mail notification to you of the
grant of this Award the “Electronic Notification Date”)], you agree to be bound
by the terms and conditions herein, the Plan and all conditions established by
the Company in connection with awards issued under the Plan. [In order to vest
in the Award you must accept this Award within 30 days of the Electronic
Notification Date. If you fail to accept this Award within 30 days of the
Electronic Notification the Award will be cancelled and forfeited.]



--------------------------------------------------------------------------------

The following terms and conditions apply to the RSUs granted pursuant to this
Award.

 

Company; Defined Terms:  

Except as the context may otherwise require, references to the “Company” shall
be deemed to include its subsidiaries and affiliates.

 

To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.

Type of Award:  

Restricted Stock Units, or RSUs.

 

An RSU entitles the Participant to receive an equal number of shares of Common
Stock at settlement, as described below.

Vesting:  

The RSUs vest according to the schedule set forth above. RSUs will vest on such
dates only if the Participant remains in continuous Service (as defined below)
with the Company from the Grant Date through such vesting date. “Service” for
purposes of this Award shall mean employment as an Employee, or service to the
Company as a Director or Consultant.

 

Except as provided below, all unvested RSUs will be forfeited upon Termination
of Service. Once vested RSUs will become payable and settled by delivery of
shares of Common Stock, as provided below.

 

Vesting of the RSUs will continue or accelerate in the following circumstances:

 

•        In the event of Termination of Service due to death or Disability (as
defined below), all RSUs will vest in full and become immediately payable. For
this purpose Disability shall mean either (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (ii) the Participant is by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under the
Company’s long-term disability or other accident and health plan, or (iii) the
Participant is determined to be totally disabled by the Social Security
Administration.

 

•        In the event of a Change in Control vesting of the RSUs will accelerate
and become payable to the extent provided in Section 12.2(d) of the Plan.

 

•        In the event of Retirement (as defined in the Retirement Policy
Regarding Equity Vesting adopted by Hyatt Hotels Corporation (the “Retirement
Policy”), the RSUs will vest according to the Retirement Policy, but will be
delivered on each Payment Date as provided above.

 

As described below, vested and unvested RSUs are subject to cancellation and
forfeiture in the event the Participant engages in certain “detrimental conduct”
(as defined below).

 

2



--------------------------------------------------------------------------------

Settlement and Payment of RSUs:   Except as otherwise provided upon Change in
Control, death or Disability, RSUs shall be settled and shares of Common Stock
delivered on the Payment Date listed above.   Settlement will be accomplished
through the issuance of shares of Common Stock to the Participant equal to the
number of RSUs to be settled and paid. The issuance of shares will be subject to
tax withholding, as provided below. Dividend Equivalent Rights:   To the extent
that dividends are paid on Common Stock, Participant shall be entitled to
receive with respect to the RSUs, dividend equivalent amounts equal to the
regular cash dividend payable to holders of Common Stock (to the extent regular
quarterly cash dividends are paid) as if Participant were an actual shareholder
with respect to the number of shares of Common Stock equal to his outstanding
RSUs (the “Dividend Equivalents”). Participant’s rights to Dividend Equivalents
shall cease upon forfeiture or payment of the RSUs. The aggregate amount of such
Dividend Equivalents shall be held by the Company, without interest thereon, and
paid to Participant as of the next payroll period after the RSUs to which such
Dividend Equivalents relate vest. Any Dividend Equivalents held by the Company
on RSUs which do not vest, shall be forfeited and retained by the Company. Tax
Withholding:  

The Company will deduct or withhold from shares issuable upon settlement of the
RSU a number of shares of Common Stock having a Share Value equal to the amount
sufficient to satisfy the minimum statutory federal, state, foreign and local
taxes and any employment, disability, social welfare or other legally required
withholdings.

 

The Participant is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.

Transferability of RSUs:   RSUs may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, provided that in the event of the
Participant’s death, shares deliverable or amounts payable with respect to the
RSUs shall be delivered or paid, as applicable, to the Participant’s designated
beneficiary. The Administrator will advise Participants with respect to the
procedures for naming and changing designated beneficiaries.

 

3



--------------------------------------------------------------------------------

Data Privacy:   By acceptance of this Award, the Participant acknowledges and
consents to the collection, use, processing and transfer of personal data as
described below and in accordance with the Hyatt Global Privacy Policy for
Employees. The Company, its affiliates and the Participant’s employer hold
certain personal information, including the Participant’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, salary, nationality, job title, and any equity
compensation grants or Common Stock awarded, cancelled, purchased, vested,
unvested or outstanding in the Participant’s favor, for the purpose of managing
and administering the Plan (“Data”). The Company and its affiliates will
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the United States, the European Economic Area, or elsewhere. The Participant
hereby authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan on behalf of the
Participant to a third party with whom the Participant may have elected to have
payment made pursuant to the Plan. The Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consent herein in
writing by contacting the Company; however, withdrawing the consent may affect
the Participant’s ability to participate in the Plan and receive the benefits
intended by this Award. No impact on other rights:   Participation in the Plan
is voluntary. The value of the RSUs is an extraordinary item of compensation
outside the scope of Participant’s normal employment and compensation rights, if
any. As such, the RSUs are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pensions or retirement benefits or
similar payments unless specifically and otherwise provided in the plans or
agreements governing such compensation. The Plan is discretionary in nature and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time. The grant of RSUs under the Plan is a one-time benefit and does not
create any contractual or other right to receive any other grant of RSUs or
other awards under the Plan in the future. Future grants, if any, will be at the
sole discretion of the Company, including, but not limited to, the timing of the
grant, the form of award, number of shares of Common Stock subject to an award,
vesting, and exercise provisions, as relevant. Effect of Detrimental Conduct:  

In the event the Participant engages in “detrimental conduct” (as defined
below), the Participant shall forfeit all unvested and/or vested awards which
have not been exercised or otherwise settled under the Plan and all such awards
shall be null and void as of the date such detrimental conduct first occurs.

 

Definition of Detrimental Conduct. The Participant will be deemed to have
engaged in detrimental conduct if in the reasonable, good faith determination of
the Administrator, the Participant has engaged in conduct constituting (1) a
felony; (2) gross negligence or willful misconduct in the

 

4



--------------------------------------------------------------------------------

 

performance of Participant’s duties and responsibilities to the Company;
(3) willful violation of a material Company policy, including, without
limitation, any policy relating to confidentiality, honesty, integrity and/or
workplace behavior, which violation has resulted or may reasonably be expected
to result in harm to the Company, its stockholders, directors, officers,
employees or customers; (4) improper internal or external disclosure or use of
confidential information or material concerning the Company or any of its
stockholders, directors, officers, or employees which use or disclosure has
resulted or may reasonably be expected to result in harm to the Company;
(5) publicly disparaging the Company or any of its stockholders, directors,
officers or employees; and/or (6) willful violation of any material agreements
with the Company entered into by the Participant in connection with or pursuant
to the Plan.

 

Determination of Detrimental Conduct. Upon a reasonable, good faith
determination that detrimental conduct has occurred, the Administrator shall
give the Participant written notice, which shall specify the conduct and the
date of the conduct. Any dispute concerning the matters set forth in the notice
shall be decided under the procedures in the Plan.

 

5